SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERIKS (*****). 15301 Spectrum Drive, Second Floor, Addison, TX 75001 Exhibit 10.2 DATA SERVICES AGREEMENT This DATA SERVICES AGREEMENT (this “Agreement”) made and entered into as of September 26, 2016 (the “Effective Date”) by and between Digital Matrix Systems, Inc., a Texas corporation, located at 15301 Spectrum Drive, Second Floor, Addison, TX 75001 (“DMS”) and Intersections Inc., a Delaware corporation, located at 3901 Stonecroft Blvd., Chantilly, VA20151 (“Intersections”). W I T N E S S E T H: WHEREAS, Intersections desires DMS to provide certain on-line credit and third party data access and processing services through DMS’ proprietary web-based application known as the Alert Processing Engine (“APE”) and access, process and retain the Third Party Data as outlined herein (the “Services”), and DMS is willing to provide the Services to Intersections in accordance with the terms and conditions hereof; and WHEREAS, in connection with the Services, Intersections desires DMS to process and retain certain credit and other third party information (the “Third Party Data”) obtained from consumer reporting agencies such as Experian, Equifax, and Trans Union and other Intersections selected third party data providers (collectively, the “Data Providers”) in order to prepare and provide to Intersections Alert Processing Engine responses based on each specific product or transaction type; and NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein set forth, the parties, intending to be legally bound, agree as follows: Section 1.Services.In accordance with the terms of this Agreement, DMS will provide Intersections access to its Services to enable Intersections to request Credit Information of or from the Data Providers, or other Third Party Data sources as determined by Intersections and agreed to by DMS, and for DMS to return the Credit Information to Intersections through Alert Processing Engine responses based on specific product or transaction type, as identified by Intersections, via the Internet.Each such request received and processed by DMS shall be defined as a “Transaction.”Intersections hereby authorizes DMS to obtain (and retain as applicable) Third Party Data on its behalf using the Data Provider access codes provided by Intersections to DMS.DMS shall retain such Third Party Data in such a manner allowing Intersections to retrieve the Third Party Data as outlined herein.Intersections right to retrieve retained Third Party Data and DMS right to access Third Party Data shall not extend beyond the Term of this Agreement. The parties recognize that in order to provide the Services DMS will receive Personal Information (as defined in Section 17 of the Agreement). This document is confidential and the proprietary information of Digital Matrix Systems, Inc. and shall not be disclosed without written permission.
